Title: To George Washington from Roger West, 23 April 1799
From: West, Roger
To: Washington, George



Sir
W. Grove 23 April [17]99

From the delicate state of my health and the extreme debility I am at present laboring under I am unable to wait upon you personally as I otherwise would do, from these causes I hope to find an apology for troubling you by letter—I have this moment received a paper from Alexa. of this date exhibiting some attempts to prove that in my late application for a Commission in the army contemplated to be raised I have acted with duplicity—with you Sir I had a conversation upon this subject, and if it is my misfortune to differ from you on some political opinions in regard to our Common Country, I rely with entire confidence upon your doing me on all occasions strict and compleat justice—I will therefore proceed to ask the favor of you to state what was the Conclusion in your Mind in regard to my application to you for a recommendation, and beg leave to state as well as I can recollect the prominent parts of our conference—Did you not after reading Colo. Hooe’s Letter which I was the bea⟨r⟩er of ask me whether I wanted a Commission in the Army of ten thousand men or whether it was in the provisional Army? and did I not answer that my object was to go into the provisional Army? that the ten thousand men which I calld a standg army would be disagreeable to me while there was no active employment for them? and that it

was my determination to unite in repelling any Enemy who might Invade our Country? and were you not pleased to say you were glad to find such a disposition? Did you not add that if I wanted a recommendation for a Commission in the Army of ten thousand men that you would take the matter into consideration, or that you would always be glad to ⟨illegible⟩ when you could [do] so consistently? The first question is the most important to my feelings and I beg you Sir to say whether from the whole of the Conversation which passed you were not then and have not been ever since under an impression that ⟨my⟩ application upon that subject was not ⟨mutilated⟩ind to the Provisional Army—My ⟨ne⟩rves have been so greatly affected for three or four days past that I can scarcely write legibly I hope to be excused therefor for not copying this letter—permit me to subscribe myself with all possible respect Your mt obt Huble Servt

R: West

